872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy EADDY-BEY, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 88-1267.
United States Court of Appeals, Sixth Circuit.
April 24, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Michigan state prisoner appeals from the denial of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Petitioner was convicted following a bench trial of armed robbery and felony firearm, and was sentenced to fifteen to forty and two years consecutive.  He argued in his petition that he had received ineffective assistance of counsel both at trial and on appeal, that he had been allowed to represent himself at his preliminary examination without proper inquiry into the voluntariness of his choice, that the prosecution had failed to produce a key witness, and that his conviction was based on insufficient evidence.


3
Upon consideration, we conclude that none of petitioner's arguments have merit, and that he has not shown that he was denied a fundamentally fair trial.   See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).  Accordingly, the denial of this petition is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.